915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth ADKINS, Petitioner-Appellant,v.Gene MAKOWSKI, Respondent-Appellee.
No. 90-1698.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.
ORDER

1
Kenneth Adkins moves for a certificate of probable cause and for the appointment of counsel on appeal from the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.


2
Adkins was convicted of armed robbery and of possession of a firearm during the commission of a felony following a jury trial in the Detroit Recorder's Court in July, 1985.  Adkins was sentenced to 13-25 years incarceration on the armed robbery conviction and to 2 years on the firearm conviction.  However, the Michigan Court of Appeals ordered that Adkins be resentenced on direct appeal for reasons unrelated to the instant habeas petition.


3
Thereafter, petitioner sought habeas relief in the district court alleging:  (1) that he was not brought to trial within the period prescribed under the Interstate Agreement on Detainers;  and (2) his right to examine the venire during voir dire was restricted.  The district court concluded that habeas relief was not warranted and dismissed the petition.


4
Upon careful consideration of the record, the motion for a certificate of probable cause and for the appointment of counsel is denied.  Petitioner did not establish a violation of the Interstate Agreement on Detainers, and in any event, has not shown exceptional circumstances warranting habeas corpus relief.   See Browning v. Foltz, 837 F.2d 276, 283 (6th Cir.1988), cert. denied, 488 U.S. 1018 (1989);  Metheny v. Hamby, 835 F.2d 672, 674 (6th Cir.1987), cert. denied, 488 U.S. 913 (1988).  The restriction of voir dire alleged does not arise to the level of a constitutional deprivation.